         Case 7:17-cr-00225-NSR Document 177 Filed 05/18/21 Page 1 of 1


                                                    U.S. Department of Justice

                                                    United States Attorney
                                                    Southern District of New York

                                                    United States District Courthouse
                                                    300 Quarropas Street
                                                    White Plains, New York 10601

                                                    May 18, 2021


BY ECF AND ELECTRONIC MAIL

The Honorable Nelson S. Román
United States District Judge
300 Quarropas Street
White Plains, NY 10601

       RE:    United States v. Chukwuemeka Okparaeke, S4 17 Cr. 225 (NSR)

Dear Judge Román:

        On May 14, 2021, approximately seven months after his guilty pleas in this case and 1.5
weeks before his sentencing submission deadline, the defendant filed a motion to withdraw his
guilty pleas to Counts One and Three of the above-referenced Information and to request a
Fatico hearing. (Dkt. No. 175). The Government is in receipt of the Court’s order dated May
14, 2021, and respectfully requests an additional week to respond to the defendant’s motion. If
this request is granted, the Government will file its response on or before May 28, 2021.



                                            Respectfully submitted,

                                            AUDREY STRAUSS
                                            United States Attorney




                                     By:
                                                                                       a
                                            Gillian Grossman / Sagar Ravi / Olga Zverovich
                                            Assistant United States Attorneys
                                            (212) 637-2188 / 2514 / 2195


cc:    Stand-by Counsel (by ECF) and Chukwuemeka Okparaeke (by mail)
